957 F.2d 608
Thomas James PONCHIK;  Julian Roger Sanchez, Appellants,v.Earl KING;  Automatic Vendors, Inc., Defendants-Appellees,United States of America, Intervenor-Appellee.
No. 91-3010.
United States Court of Appeals,Eighth Circuit.
Submitted Feb. 12, 1992.Decided Feb. 26, 1992.

Thomas James Ponchik, pro se.
Jerome G. Arnold and Lonnie F. Bryan, Minneapolis, Minn., for U.S.
Carol M. Person and Thomas A. Clure, Duluth, Minn., for Earl King and Automatic Vendors, Inc.
Before McMILLIAN, WOLLMAN and LOKEN, Circuit Judges.
PER CURIAM.


1
Thomas James Ponchik and Julian Roger Sanchez, federal inmates, appeal from the district court's1 judgment for defendants in this civil contract action.


2
Ponchik and Sanchez filed suit in state court against Automatic Vendors, Inc.  (AVI) and its president, Earl King, seeking to void AVI's contract with the Bureau of Prisons to provide vending machine services at the Federal Correctional Institution in Sandstone, Minnesota.   They also sought injunctive relief and damages.   After careful review of the record, we agree with the district court that plaintiffs lacked standing to bring this suit.   Plaintiffs were not parties to the contract or third-party beneficiaries.


3
The judgment is affirmed.



1
 The Honorable Paul A. Magnuson, United States District Judge for the District of Minnesota